DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 10/28/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1 and 3 have been amended.
	No claims have been added.
	Claims 5, 15, and 15 have been canceled.
Remarks drawn to rejections of Office Action mailed 4/28/2021 include:
Statutory Double Patenting over 10,752,651: which have been overcome by applicant’s amendments and have been withdrawn.
Non-Statutory double patenting rejections over 10,752,651; 10,981,943; 10,711,028; and 7,868,162: which have been maintained for reasons of record.
Provisional Non-Statutory double patenting rejections over 16/656,129 and 17/234,430: which have been maintained for reasons of record and changed to non-provisional rejections since the ‘129 application has since been patented and is now US Patent 11,123,357 and the ‘430 application has since been allowed.
102(a)(1) rejection: which has been maintained for reasons of record.
103(a) rejection: which has been maintained for reasons of record.

An action on the merits of claims 1-4, 6-14, and 17-18 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Double Patenting – Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 1-4, 6-14 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,752,651 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds and compositions of ‘651 would anticipate the compounds and compositions of the instant application. Further, it is noted that ‘651 is drawn to pharmaceutical compositions comprising the same compounds/compositions instantly claimed and a review of the specification to determine the scope of what the pharmaceutical compositions were used for would render obvious the instant methods since the methods disclosed herein are all set forth as uses for the pharmaceutical compositions in ‘651: see column 2, lines 39-44 for treating a diabetic foot ulcer; see column 2, lines 55-60 for treating a complicated urinary tract infection; see column 3, lines 6-11 for treating a lung infection arising from cystic fibrosis; see column 3, lines 23-28 for treating ventilator acquired pneumonia; see column 3, lines 40-44 for treating a burn wound; see column 3, lines 55-59 for treating otitis externa; see column 4, lines 4-8 for treating bacterial vaginosis; see column 4, lines 20-24 for treating impetigo; see 
The above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. In support of the use of this material, the examiner notes the following excerpt from MPEP section 804:
When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure.

The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under  35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."

Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself. The examiner has relied on the specification to determine what the use of the pharmaceutical compositions of ‘651 were intended for, and thus the claims are seen to be properly rejected herein.
Applicant’s arguments filed 10/28/21 have been fully considered but are not persuasive. Applicants argued that the rejection failed to address each and every feature of a number of inventions recited in the claims such as the totality of the formula in claims 1, the multiple groups at A, and where each of R1 and R2 are a C1-8 alkyl, for example. Applicants are arguing 
"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (Gosteli claimed a genus of 21 specific chemical species of bicyclic thia-aza compounds in Markush claims. The prior art reference applied against the claims disclosed two of the chemical species. The parties agreed that the prior art species would anticipate the claims unless applicant was entitled to his foreign priority date.).
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in pre-AIA  35 USC 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that 
	Thus, since the art clearly sets forth species within the present claims genus, the claims are properly anticipated.

The rejection of claims 1-4, 6-14 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,981,943 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘943 would be seen to anticipate or render obvious the compounds/compositions/methods claimed herein. It is noted that ‘943 is drawn to treating an infection with the compound of prior claim 5 of the instant application, which is still encompassed by claim 1 herein. As such, the compound used therein is seen to anticipate the compounds and compositions claimed herein, and the methods set forth therein would be seen to anticipate or render obvious the methods claimed herein since they are drawn to substantially overlapping subject matter.
Applicant’s arguments filed 10/28/21 have been fully considered but are not persuasive. Applicants argued that since claim 5 is cancelled herein, the rejection is moot. Applicants also argued that the rejection failed to address each and every feature of a number of inventions recited in the claims such as the totality of the formula in claims 1, the multiple groups at A, and where each of R1 and R2 are a C1-8 alkyl, for example. Applicants are arguing that since the 
As set forth above, the examiner notes that it is well settled that a species in the art properly anticipates a genus. The ‘943 patent is drawn to methods of treating infections with a compound of formula I. This compound would anticipate the instant compounds wherein R1 and R2 (or X and Z) are C4 alkyl, A is a heterocyclic ring (an amino substituted nitrogen containing heterocyclic ring) and Q is O. Further, the methods claimed therein would anticipate the present methods since they are all suggested therein when looking at what is embraced by “an infection”. As noted above, the specification can be used as a definition for the claims meanings, and the present methods would be readily obvious in a review of the same in ‘943.

The rejection of claims 1-4, 6, 8, and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,711,028 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘028 would be seen to anticipate or render obvious the compounds/compositions/methods claimed herein. It is noted that ‘028 is drawn to treating a bladder infection with the compound of claim 5 of the instant application. As such, the compound used therein is seen to anticipate the compounds and compositions claimed herein, and the methods set forth therein would be seen to anticipate or render obvious the methods claimed herein since they are drawn to substantially overlapping subject matter.
Applicant’s arguments filed 10/28/21 have been fully considered but are not persuasive. Applicants argued that since claim 5 is cancelled herein, the rejection is moot. Applicants also argued that the rejection failed to address each and every feature of a number of inventions 
As set forth above, the examiner notes that it is well settled that a species in the art properly anticipates a genus. The ‘028 patent is drawn to methods of treating infections with a compound of formula I. This compound would anticipate the instant compounds wherein R1 and R2 (or X and Z) are C4 alkyl, A is a heterocyclic ring (an amino substituted nitrogen containing heterocyclic ring) and Q is O. Further, the methods claimed therein would anticipate the present methods since the disclose a species which would anticipate the present claims to be used in the same methods. 

The rejection of claims 1-4 and 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 7,868,162 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed herein would be prima facia obvious in view of the compounds of ‘162 wherein the only difference is seen to be the instant compounds require an amino group to be linked to the base. However, it would have been prima facia obvious to substitute the bases of ‘162 with an amino-containing base such as by swapping the thymine or uracil of ‘162 with cytosine, which would meet the limitations of the instant claims. It is proma facia obvious to substitute various nucleobases for each other absent unexpected results.
Applicant’s arguments filed 10/28/21 have been fully considered but are not persuasive. Applicants argued that the rejection failed to address each and every feature of a number of 

Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,123,357. This rejection replaces the provisional rejection over application 16/656,129 since it has been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds used in the methods of ‘129 would be seen to anticipate the compounds and compositions claimed herein since they are drawn to the use of a compound which anticipates the compounds presently claims. A skilled artisan would find the compounds and compositions claimed herein prima facia obvious in view of methods of using the same as in ‘357.
Applicant’s arguments filed 10/28/21 have been fully considered but are not persuasive. Applicants argued that since claim 5 is cancelled herein, the rejection is moot. Applicants also argued that the rejection failed to address each and every feature of a number of inventions recited in the claims such as the totality of the formula in claims 1, the multiple groups at A, and where each of R1 and R2 are a C1-8 alkyl, for example. Applicants are arguing that since the reference does not disclose each and every element of applicant’s Markush claims herein, the reference is not proper for anticipating the present claims. 


The provisional rejection of claims 1-7, 11, 17, and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/234,430 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds used in the methods of ‘430 would be seen to anticipate the compounds and compositions claimed herein since they are drawn to the use of the compound anticipating the claims of the instant application. A skilled artisan would find the compounds and compositions claimed herein prima facia obvious in view of methods of using the same as in ‘430. Further, both applications are drawn to substantially overlapping methods of treatment embracing methods of treating a wound or ulcer with the same compounds, including treating a burn wound or a diabetic foot ulcer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments filed 10/28/21 have been fully considered but are not persuasive. Applicants argued that since claim 5 is cancelled herein, the rejection is moot. Applicants also argued that the rejection failed to address each and every feature of a number of inventions 
As set forth above, the examiner notes that it is well settled that a species in the art properly anticipates a genus. The ‘430 application is drawn to methods of treating ulcers and infections with a compound anticipating the present claims. This compound would anticipate the instant compounds wherein R1 and R2 (or X and Z) are C4 alkyl, A is a heterocyclic ring (an amino substituted nitrogen containing heterocyclic ring) and Q is O. Further, the methods claimed therein would anticipate the present methods since they disclose a species which would anticipate the present claims to be used in the same methods. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Chomicz et al. disclose the compound identified as neu represented structurally as: 
    PNG
    media_image1.png
    251
    217
    media_image1.png
    Greyscale
which anticipates the instant compounds wherein the instant variables are seen to be: A is a heterocyclic moiety; and R1 and R2 are C1-alkyl (methyl). It is noted that the compound is used in a reaction wherein it would be in a mixture with rad which would meet the limitations of instant claim 6. 
Applicant’s arguments filed 10/28/21 have been fully considered but are not persuasive. Applicants argued that the rejection failed to address each and every feature of a number of inventions recited in the claims such as the totality of the formula in claims 1, the multiple groups at A, and where each of R1 and R2 are a C1-8 alkyl, for example. Applicants are arguing that since the reference does not disclose each and every element of applicant’s Markush claims herein, the reference is not proper for anticipating the present claims. The examiner notes that it is well settled as set forth above that a species in the art properly anticipates a genus.	Applicants also argue that the newly added limitation of the compound having antimicrobial activity obviates the rejection. The examiner notes this argument does not take the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1-4, 6-14 and 17-18 under 35 U.S.C. 103 as being unpatentable over US 7,868,162 is maintained for reasons of record.
	The claims of the instant application are drawn to compounds of formula (I) or (III) and pharmaceutical compositions comprising the same as well as treating various bacterial infections with the same.
	‘162 discloses structurally similar compounds which completely embrace the compounds of the instant application and methods of treating bacterial infections with the same. See for example compounds of formula 
    PNG
    media_image2.png
    136
    185
    media_image2.png
    Greyscale
. The variables of this compound are limited to X and Z being blocking groups (the same as claim 3 herein) and W is a purine or pyrimidine base or modified form thereof. Further, the X and Z-groups are specifically limited to 
	However, it would have been obvious to one of ordinary skill in the art to select a base which has an amino group therein when reviewing the ‘162 document since the application states the bases therein can be a purine or pyrimidine base wherein the most common purine and pyrimidine bases are adenine, cytosine, guanine, thymine, and uracil wherein adenine, cytosine, and guanine would all meet these limitations since they have an amino group attached thereto. A skilled artisan would easily envision the compounds claimed herein when reviewing the ‘162 patent and be motivated to make the compounds in search for new compounds having the same utility, treating bacterial infections. 
Applicant’s arguments filed 10/28/21 have been fully considered but are not persuasive. Applicants argued that the rejection failed to address each and every feature of a number of inventions recited in the claims such as the totality of the formula in claims 1, the multiple groups at A, and where each of R1 and R2 are a C1-8 alkyl, for example. Applicants are arguing that since the reference does not disclose each and every element of applicant’s Markush claims herein, the reference is not proper for rendering obvious the present claims. The examiner notes that the case law when addressing Markush claims is different than that cited by applicants case law. The art does not need to render every member of a Markush group obvious, rather, rendering obvious one compound within the Markush group would be sufficient to reject the claims for obviousness. The examiner noted that the ‘162 patent did not specifically exemplify the presently claimed compounds, the compounds herein are certainly obvious from its teachings. Likewise, the ‘162 patent could be considered as a possible anticipatory reference since an artisan could easily envisaged from its disclosure. The MPEP in 2131.02 III notes: 
Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech. Inc., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) ("how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance").
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted).
When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

In In re Petering, the prior art disclosed a generic chemical formula "wherein X, Y, Z, P, and R'- represent either hydrogen or alkyl radicals, R a side chain containing an OH group." The court held that this formula, without more, could not anticipate a claim to 7-methyl-9-[d, l'-ribityl]-isoalloxazine because the generic formula encompassed a vast number and perhaps even an infinite number of compounds. However, the reference also disclosed preferred substituents for X, Y, Z, P, R, and R' as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific isoalloxazines. The court determined that this more limited generic class consisted of about 20 compounds. The limited number of compounds covered by the preferred formula in combination with the fact that the number of 
In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference.
Compare In re Meyer, 599 F.2d 1026, 202 USPQ 175 (CCPA 1979) (A reference disclosing "alkaline chlorine or bromine solution" embraces a large number of species and cannot be said to anticipate claims to "alkali metal hypochlorite."); Akzo N.V. v. International Trade Comm’n, 808 F.2d 1471, 1 USPQ2d 1241 (Fed. Cir. 1986) (Claims to a process for making aramid fibers using a 98% solution of sulfuric acid were not anticipated by a reference which disclosed using sulfuric acid solution but which did not disclose using a 98% concentrated sulfuric acid solution.). See MPEP § 2144.08 for a discussion of obviousness in genus-species situations.

 A such, since ‘162 is borderline satisfactory as a proper anticipatory reference, it is certainly sufficient to render obvious these claims herein.
Applicants also argued the prior art would not have provided an artisan a reasonable expectation of success. The examiner disagrees. A skilled artisan would have certainly had a reasonable expectation of success in modifying a compound by only changing the base another  well-known base (having an amino group attached thereto). The most common purine and pyrimidine bases are adenine, cytosine, guanine, thymine, and uracil wherein adenine, cytosine, and guanine would all meet these limitations since they have an amino group attached thereto.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623